Citation Nr: 0004538	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  97-32 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1975, and from February 1976 to June 1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied entitlement to service 
connection for generalized anxiety disorder, major 
depression, dysthymia; and for immature personality with 
depressive features.  During a December 1999 hearing before a 
section of the Board, chaired by the undersigned Board 
member, the veteran withdrew her claim for service connection 
for a personality disorder.  She confirmed that her claim for 
service connection for a psychiatric disability was to 
include consideration of all psychiatric manifestations, 
however and when diagnosed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Current chronic major depression has been demonstrated to 
be etiologically related to service.


CONCLUSION OF LAW

Chronic major depression was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a psychiatric disability is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  See, Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when her contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

The veteran's service medical records reveal that the veteran 
underwent a mental status evaluation in July 1977, apparently 
after returning from being AWOL.  The examination found that 
there were no disqualifying mental or physical defects 
sufficient to warrant disposition through medical channels.  
The veteran was noted to not manifest a psychosis or 
neurosis.  

In May 1978, the veteran underwent a psychiatric evaluation.  
A brief clinical abstract provides that the veteran was 
admitted to a neuropsychiatric unit after being brought to an 
emergency room when she was interrupted trying to hang 
herself.  At the time of that incident, she had been AWOL for 
27 days, the third AWOL within a year.  A review of the 
veteran's pre-military and military history indicated faulty 
judgment, impulsiveness, an incapacity to respond to 
rehabilitative efforts and a tendency to go AWOL when stress 
arose.  It was strongly recommended that the veteran be 
administratively separated.  The diagnosis was immature 
personality with depressive features.  The veteran was 
returned to duty with a diagnosis of immature personality 
with depressive features manifested by poor self esteem and 
suicidal gesture; stress, predisposition and impairment 
unknown; PR unknown.  

An undated report summarizing psychiatric treatment indicates 
that the veteran was seen on a self-referred basis following 
return from an AWOL status.  At that time, she indicated that 
pressure and gross dissatisfaction with her job in 
Occupational Therapy had precipitated the AWOL.  During the 
initial sessions, the veteran was depressed and anxious, as 
well as tearful and reluctant to talk about events in detail.  
She admitted to being confused about the state of her 
personal affairs but expressed a willingness to become 
involved in psychotherapy.  

The report indicated that the veteran most probably had a 
personality disorder which manifested itself by impulsivity, 
self-depreciation, depression, marked difficulty in coping 
with stress, low frustration tolerance, anxiety, social 
isolation, i.e., running away to avoid social confrontation, 
and poor social skills.  It was strongly urged that the 
veteran be considered for administrative separation.  

The report of a May 1978 separation medical examination 
provides that the veteran was normal on clinical psychiatric 
examination.  Notes of significant or interval history was 
negative except for recent suicide attempt.  At the same 
time, the summary of defects and diagnoses listed depression.  
The veteran's separation report of medical history indicates 
that she complained of nervous trouble, depression or 
excessive worry and frequent trouble sleeping.  The report 
noted treatment at Community Mental Health, and at Irwin Army 
Hospital for "emotional upset."  Although the handwriting 
is unclear, the section for "physician's summary and 
elaboration of all pertinent data" appears to indicate 
depression secondary to Army.  

The veteran's service personnel records show that she had 
attained the rank of SP5 during her first period of service, 
on March 29, 1973, and completed a non-commissioned officers 
training course in 1977.

Turning to post-service medical records, private medical 
records from the Bethany Medical Center indicate that the 
veteran was hospitalized for four days in June 1995 for 
treatment of depression.  The final Axis I diagnosis was 
major depression, recurrent, moderate; dysthymia; and anxiety 
disorder.  

Records of VA outpatient treatment dated from 1995 to 1998 
show that the veteran received psychiatric treatment.  
Diagnoses consisted of depression, generalized anxiety 
disorder, anxiety/panic attacks, and rule-out somatoform 
disorder.

In January 2000, the veteran submitted a private report from 
her treating VA psychiatrist, along with a waiver of 
adjudication by the regional office.  The VA psychiatrist 
noted that the veteran had been followed in the Mental Health 
Clinic since 1995.  He stated that he was currently treating 
her for major depression with recurrent features and 
anticipated that she would need to take anti-depressant 
therapy for the rest of her life.  

By report, the veteran described her mental illness as dating 
back to when she was on active duty in the Army, when all of 
a sudden her bouts of depression started.  The VA 
psychiatrist commented that he had reviewed the veteran's 
evaluation conducted while she was on active duty.  He 
observed that the symptoms she reported at that time appeared 
to be consistent with the onset of depressive and anxiety 
related illness.  The VA psychiatrist stated that he found 
the immature personality diagnosis curious due to the 
veteran's report of her military accomplishments up to that 
point, i.e., she had already been in the Army for five years 
during a time that attitudes about women in the service were 
less than inviting, she had attained the rank of E-5, and she 
had been selected for and had started the Non-Commissioned 
Officers Academy.  Accordingly, the VA psychiatrist provided 
the opinion that it was highly likely that the veteran 
exhibited symptoms, while on active duty, which were more 
consistent with the onset of depressive and anxiety illness. 

The veteran has submitted various lay statements regarding 
observations of her from people who knew her during and/or 
after service.


The veteran testified during a January 1998 personal hearing 
at the RO, and during a December 1999 hearing before the 
undersigned member of the Board.  She stated that she had 
experienced no psychiatric problems prior to service, during 
her first period of service, or during the interim between 
her periods of service.  In March 1978 she went AWOL due to 
personal problems.  After 84 days, she returned and was 
reduced to an E1.  The veteran stated that after service, she 
had episodes of extreme depression but tried to handle them 
herself.  At these times, she would withdraw from other 
people.  Since service, she had been depressed on a chronic, 
continual basis. 

Based on a careful review of the evidence of record, the 
Board finds that the evidence warrants service connection for 
major depression.  In this regard, the Board notes that the 
report of the veteran's separation medical examination 
clearly summarizes depression as a defect or diagnosis.  On 
the veteran's separation report of medical history, notes by 
an examiner appear to indicate depression secondary to the 
Army.  

Further, the Board notes that the veteran has a current 
diagnosis of major depression, provided recently by her 
treating VA psychiatrist.  This VA psychiatrist presented an 
opinion that it was highly likely that the veteran's 
depression began during her service.  The Board finds that 
this opinion is both competent and credible.  The VA 
psychiatrist reviewed the veteran's service medical records.  
He explained why he discounted the credibility of the in-
service diagnosis of immature personality disorder, with 
reference to facts about her service verified by her 
personnel records.  

In light of the above, the Board finds that the evidence 
supports service connection for major depression.



ORDER

Service connection for major depression is granted.


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

